RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0054p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                    X
                               Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                     -
                                                     -
                                                     -
                                                          No. 04-6117
          v.
                                                     ,
                                                      >
 CORTEZ ALFORD,                                      -
                            Defendant-Appellant. -
                                                    N
                      Appeal from the United States District Court
                 for the Eastern District of Tennessee at Chattanooga.
                No. 03-00107—Curtis L. Collier, Chief District Judge.
                                  Submitted: January 25, 2006
                             Decided and Filed: February 10, 2006
                     Before: SILER, SUTTON, and COOK, Circuit Judges.
                                       _________________
                                           COUNSEL
ON BRIEF: Lee Ortwein, ORTWEIN & ORTWEIN, Chattanooga, Tennessee, for Appellant.
Steven S. Neff, ASSISTANT UNITED STATES ATTORNEY, Chattanooga, Tennessee, for
Appellee.
                                       _________________
                                           OPINION
                                       _________________
        SILER, Circuit Judge. Defendant Cortez Alford pled guilty to one count of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The district court sentenced Alford
to the 10-year statutory maximum. Alford appeals his sentence, alleging: (1) improper judicial fact-
finding in violation of United States v. Booker, 125 S.Ct. 738 (2005); (2) error in sentencing as if
the Guidelines were mandatory; and (3) error in determining that two of his previous convictions
were unrelated for purposes of sentencing. For the following reasons, we AFFIRM.
                                      BACKGROUND
        In 1999, responding to a report of shots fired, Chattanooga police stopped Alford and
discovered a firearm and ammunition on his person. After an indictment was returned and pursuant
to a plea agreement, Alford pled guilty to one count of being a felon in possession of a firearm.
Under the Sentencing Guidelines, Alford’s imprisonment range was 110-120 months. This
calculation reflected a base offense level of 24 under USSG § 2K2.1(a)(2), considering Alford’s two
previous felony convictions for crimes of violence, and included a four-level upward adjustment

                                                 1
No. 04-6117           United States v. Alford                                                 Page 2


under USSG § 2K2.1(b)(5) for possession of a weapon in connection with another felony offense
(in this case, an aggravated assault). Over Alford’s objections, the district court accepted the
calculations of the Presentence Report (“PSR”) and concluded that the correct Guidelines range was
110-120 months. The court sentenced Alford to 120 months imprisonment, the statutory maximum
for his offense, stating that his long criminal history showed he was a “danger to society.”
                                          DISCUSSION
1. Waiver of Rights
        Initially, we must consider the government’s contention that Alford has waived any right to
object to the imposition of a sentence within the Guidelines range by agreeing to such a sentence
as part of his negotiated plea agreement. The plea agreement contains the following language:
       The defendant’s sentencing will be governed by the United States Sentencing
       Guidelines and any term of imprisonment imposed under the Guidelines is
       nonparolable. The District Court will determine the appropriate sentence under the
       Sentencing Guidelines, and this determination will be based upon the entire scope
       of the defendant’s criminal conduct, criminal history, and pursuant to other factors
       and guidelines set forth in the Sentencing Guidelines.
Furthermore, at the rearraignment hearing, Alford acknowledged he understood that the district court
must “follow [the Sentencing Guidelines] in determining the sentence in a criminal case” and that
this Guidelines sentence could only be calculated after the preparation of a PSR. The district court
noted, “I’m quite sure Mr. Ortwein [the defense attorney] has told you that the Court is bound by
the sentencing guidelines.”
        In support of its argument that Alford has waived his right to object to any sentence within
the Guidelines range, the government relies heavily on United States v. Bradley, 400 F.3d 459 (6th
Cir. 2005). The plea agreement in Bradley contained language by which the defendant agreed to
be sentenced under the Guidelines and also a clause waiving the defendant’s right to appeal. 400
F.3d at 461. After the Supreme Court’s decision in Booker, the defendant in Bradley appealed,
arguing that resentencing was appropriate since the district court mistakenly applied the Guidelines
as mandatory. Id. at 462. We held, however, that “the terms of the plea agreement themselves
prevent us from granting Bradley’s request,” noting that “developments in the law later expand[ing]
a right that a defendant has waived in a plea agreement . . . do[] not suddenly make the plea
involuntary or unknowing or otherwise undo its binding nature.” Id. at 463. Thus, if Alford’s plea
agreement is deemed a waiver, the intervening decision in Booker is not a valid ground upon which
to appeal.
        However, the plea agreements in this case and Bradley have one significant difference: the
agreement presently before this court, unlike the one in Bradley, contains no waiver of appeal
clause. The absence of such a waiver is dispositive. See United States v. Puckett, 422 F.3d 340, 343
(6th Cir. 2005); United States v. Amiker, 414 F.3d 606, 607-08 (6th Cir. 2005). The absence of an
express waiver of a defendant’s right to appeal in his plea agreement means “Bradley is
inapplicable.” Puckett, 422 F.3d at 343 (citing Amiker, 414 F.3d at 607). “The mere fact that [the
defendant] agreed to be, and was, sentenced pursuant to the Sentencing Guidelines, does not
preclude him from raising on appeal an alleged Booker error regarding his sentence.” Id. (citation
omitted); see Amiker, 414 F.3d at 607 (“[W]e think this language in Bradley is best interpreted as
merely additional rationale serving only to buttress the court’s decision that the defendant had
waived his right to appeal.”). Therefore, Alford has not waived his right to appeal an alleged Booker
error regarding his sentence.
No. 04-6117           United States v. Alford                                                    Page 3


2. Judicial Fact-Finding
         Alford’s initial argument is that his sentence violated the Booker line of cases because the
district court increased his sentence using facts that he did not admit. Alford points to three specific
instances of allegedly improper fact-finding by the district court: (1) its determination that prior
offenses committed by Alford satisfied the definition of “crime of violence” in USSG § 4B1.2;
(2) its determination that the crimes of violence committed by Alford were not part of a single
common scheme or plan; and (3) its finding that the facts within the plea demonstrated that Alford
committed an aggravated assault while in possession of a firearm.
        First, Alford does not claim that his contested prior convictions are not crimes of violence
under USSG § 4B1.2. Instead, he simply contends that by analyzing his prior convictions to
determine if they are crimes of violence, the district court impermissibly engaged in judicial fact-
finding in violation of Booker since he did not admit to those facts in his guilty plea. However,
Booker makes clear that “[a]ny fact (other than a prior conviction) which is necessary to support
a sentence exceeding the maximum authorized by the facts established by a plea of guilty or a jury
verdict must be admitted by the defendant or proved to a jury beyond a reasonable doubt.” 125 S.Ct.
at 756 (emphasis added). Keeping with this language, we have repeatedly held that “certain aspects
of the character of prior convictions are so basic as to be implicit in the fact of a prior conviction.”
United States v. Hollingsworth, 414 F.3d 621, 623 (6th Cir. 2005) (citation omitted). Included
among these “certain aspects” of prior convictions is a determination as to whether the “prior
conviction was for a crime of violence.” Id. at 624. Therefore, the district court did not err in
making a determination that Alford’s previous convictions for aggravated assault and robbery (at
gunpoint) constituted crimes of violence.
        As for the district court’s determination regarding whether Alford’s crimes of violence were
related, meaning part of a single common plan or scheme, this question appears substantially similar
to the determination of whether a conviction constitutes a crime of violence. Moreover, this court,
in dealing with a similar question has held:
       [D]eterminations by a district court that prior felony convictions exist and were
       committed on different occasions, are so intimately related that the “different
       occasions” requirement of [18 U.S.C.] § 924(e) sufficiently comes within the
       exception in Apprendi [v. New Jersey, 530 U.S. 466 (2000)] for a prior conviction.
       Thus, it is our determination that this issue need not be pled in an indictment,
       submitted to a jury, and proved beyond a reasonable doubt. The “different
       occasions” language involves the issue of recidivism, “a traditional, if not the most
       traditional, basis for a sentencing court’s increasing an offender’s sentence.” Like
       the fact of a prior conviction, it is not a fact that pertains to the commission of the
       offense for which the defendant is presently charged.
United States v. Burgin, 388 F.3d 177, 186 (6th Cir. 2004) (citations omitted); see also
Hollingsworth, 414 F.3d at 623-24 (reaffirming the holding and basic principles of Burgin).
Although this case is not dealing with the “different occasions” requirement of § 924(e), the same
principles would apply to a determination of whether a sentence is “related” under USSG
§ 4A1.2(a)(2). As in Burgin, the district court in this instance was attempting to determine the scope
of Alford’s recidivism, that is, whether he was responsible for multiple instances of crimes of
violence or whether this was only one single, isolated incident. This inquiry, like Burgin, does not
pertain to the offense for which Alford was charged. Ultimately, the issues appear similar enough
that Burgin controls and, therefore, the district court did not err by inquiring into whether Alford’s
previous convictions for crimes of violence were related. The question of whether the district court
correctly determined that these crimes were unrelated will be dealt with below.
No. 04-6117           United States v. Alford                                                    Page 4


        Lastly, we must examine the district court’s four-level upward adjustment under USSG
§ 2K2.1(b)(5) for Alford’s possession of a firearm in connection with another felony offense. See
USSG § 2K2.1(b)(5). Unlike the findings above, this finding does not concern a prior conviction.
Therefore, any facts necessary to support the ultimate sentence must be admitted by the defendant.
See Booker, 125 S.Ct. at 756. Alford contends that the district court engaged in impermissible
judicial fact-finding when it increased his sentencing range four levels for possession of a weapon
in connection with another felony offense. However, the determination that he possessed the
weapon in connection with another felony offense, namely an aggravated assault in 1999, is clearly
supported by the facts to which Alford admitted. In the plea agreement, Alford stipulated to the
following facts concerning his plea:
       On January 26, 1999 . . . officers were called to 1720 Hardy Street . . . on a disorder
       with shots fired. Upon arrival police spoke with the victim who stated that while he
       was walking in the 1900 block of Heaton Street he noticed Cortez Alford looking at
       him. When the victim told his friend that the man was Cortez Alford and that he had
       been having problems with him, Cortez Alford pointed the gun at the victim and
       fired the weapon at him. The victim stated that he was afraid for his life and started
       running. He ran to a nearby apartment and called police. The victim gave a
       description of Alford and told them what Alford was wearing. Officers spotted a
       suspect nearby who fit the description. The suspect was . . . Cortez Alford. When
       police requested Alford show his hands, he did not initially comply. The officers
       observed the defendant possess[ed] a firearm and ammunition.
Based upon these facts, a determination that Alford’s conduct toward the victim constituted an
aggravated assault cannot be deemed clearly erroneous. See United States v. Webb, 335 F.3d 534,
537 (6th Cir. 2003) (“[T]his court has held that our standard of review of a district court’s
application of provisions of the Sentencing Guidelines to the facts should be treated deferentially
and should not be disturbed unless clearly erroneous.”); TENN. CODE ANN. § 39-13-102 (An
aggravated assault, a felony, is committed where a person intentionally or knowingly causes another
to reasonably fear imminent bodily injury and uses or displays a deadly weapon in doing so).
Accordingly, the four-level upward adjustment was justified on the basis of the facts that Alford
admitted.
3. Booker Claim
         Alford’s next argument is that the district court violated his Sixth Amendment rights by
sentencing him as if the Guidelines were mandatory. While the government concedes that the
district court erred by treating the Guidelines as mandatory, it argues that this error was harmless
and that Alford would have received the same sentence in any event. Since the government
concedes that Alford’s Booker argument is preserved, “we must determine whether any error in
sentencing was harmless, as opposed to conducting a plain error analysis.” United States v.
Hazelwood, 398 F.3d 792, 801 (6th Cir. 2005) (citations omitted). “Under the harmless error test,
a remand for an error at sentencing is required unless we are certain that any such error was harmless
-- i.e. any such error ‘did not affect the district court’s selection of the sentence imposed.’” Id.
(citation omitted).
        In cases where the district court sentenced a defendant as if the Guidelines were mandatory,
the only instances where we have found harmless error, as opposed to plain error, in the aftermath
of Booker are cases in which “a district court imposes alternative, identical sentences, one under a
regime in which Guidelines enhancements are not mandatory.” United States v. Christopher, 415
F.3d 590, 593 (6th Cir. 2005) (citations omitted). Alford was not given an alternative sentence in
the present case. Nonetheless, the district court’s error was harmless. At the sentencing hearing,
the district court sentenced Alford to the statutory maximum of 120 months in prison, which was
No. 04-6117           United States v. Alford                                                    Page 5


at the top of the Guidelines range for Alford – 110-120 months. In so sentencing, the court ignored
Alford’s presentation of mitigating factors, such as his family status, and his pleas for lenience. The
district court stated:
       Mr. Alford, you have led a life replete with criminal activity. I am looking at your
       criminal history and, according to the presentence report, it started when you were
       15 years old . . . . [the court then goes through Alford’s lengthy criminal history]
       You are 27 years old now, and the Court believes that based upon your prior history
       -- and [the] Court has just recounted some of it -- that at this stage in your life you
       are a danger to society. And the Court believes that a period of incarceration is
       necessary to protect society from actions that you have engaged in in the past and the
       Court believes that you are likely to engage in in the future. So the Court is going
       to impose a sentence at the top of the guidelines range here, which is 120 months.
       That’s the statutory maximum for your offense.
       When you get out, you will be in your mid-30's . . . . And the Court hopes that you
       will reflect upon what you’ve done with your life and how you wound up with such
       a sentence and, when you return to society, you’ll come back as a law-abiding person
       prepared to live by the standards of society.
As this dialogue shows, the district court wanted to send a message to Alford with a tough sentence,
the statutory maximum of 120 months. We are convinced that a more lenient sentence would not
be imposed on remand given the district court’s actions and explanation. Thus, the district court’s
error of treating the Guidelines as mandatory did not affect its selection of the sentence imposed.
4. Related Offenses: Single Common Scheme or Plan
         Finally, we must examine Alford’s claim that the district court miscalculated his sentence
by considering two of his convictions unrelated under USSG § 2K2.1(a)(2). Section 2K2.1(a)(2)
states that a defendant should get a base offense level of 24 “if the defendant committed any part of
the instant offense subsequent to sustaining at least two felony convictions of either a crime of
violence or a controlled substance offense.” Application Note 12 to that section allows “only those
felony convictions that receive criminal history points under § 4A1.1(a), (b), or (c)” to be used in
the calculation of the base offense level. Accordingly, § 4A1.2(a)(2) adds that “[p]rior sentences
imposed in unrelated cases are to be counted separately” while “[p]rior sentences in related cases
are to be treated as one sentence for purposes of § 4A1.1(a), (b), and (c).” Lastly, Application Note
3 to § 4A1.2 states that “prior sentences are considered related if they resulted from offenses that.
. . were part of a single common scheme or plan.” Alford argues that the two offenses which the
district court used to justify a base offense level of 24, in accord with § 2K2.1(a)(2), were actually
one offense since they were part of a single common plan or scheme.
         In his argument to the district court, Alford summarized the facts concerning the prior
convictions. In 1994, Alford armed himself with the intention of committing a series of robberies
and waited outside of a known drug dealer’s residence in order to steal the money of people
intending to purchase drugs. Alford proceeded to rob the occupants of a vehicle who had parked
in front of the residence and then immediately fled the scene. After fleeing 300-400 feet, Alford
came across a man in an alley that Alford knew to be a drug user. Assuming this man would have
drugs or money on his person, Alford robbed the man and, when the man resisted, Alford shot him
in the leg. Ultimately, Alford was charged with robbery for the first incident and aggravated assault
for the second. Alford asserts that his common plan or scheme was “[t]o rob as many people as he
came across” that day. Despite Alford’s arguments, the district court concluded:
No. 04-6117           United States v. Alford                                                   Page 6


       [T]he defendant’s scheme or plan was to rob people who showed up at the drug
       house to purchase drugs, because the defendant expected that those people either had
       drugs in their possession or money on their person. That’s what happened with
       regard to the first incident. Those people showed up to purchase drugs, and they did
       have money. Instead of continuing, though, on this common scheme, that is,
       continuing to wait outside the house to rob additional people coming to buy drugs,
       the defendant left the vicinity and went approximately 300 feet away. And while he
       was 300 feet away, he actually encountered someone else. I don’t know the exact
       location there, but I don’t think it would be rational to assume that this person was
       on his way to that very same drug house. So I don’t believe that the second robbery
       was a part of the common scheme or plan to rob people coming into the drug house.
       Therefore the Court denies the defendant’s motion . . . to treat[] these two prior
       robberies as one incident. . . .
        We review a district court’s ruling that two previous convictions are unrelated for clear error.
United States v. Horn, 355 F.3d 610, 613 (6th Cir. 2004). “[C]rimes are part of the same scheme
or plan only if the offenses are jointly planned, or, at a minimum, the commission of one of the
offenses necessarily requires the commission of the other.” Id. at 614 (citing United States v. Irons,
196 F.3d 634, 638 (6th Cir. 1999)). Offenses are not necessarily related merely because they were
committed within a short period of time or are part of a crime spree. Id. at 614-15 (citations
omitted). For example, in a case where a defendant burglarized two houses within hours of each
other, “[w]e held that the crimes did not take place on the same occasion because they occurred at
different times, in different locations, and were committed against different victims.” Id. at 615
(citing United States v. Oldham, 13 Fed. Appx. 221, 226-27 (6th Cir. 2001)) (internal quotations
omitted). The crimes at issue in this case, while committed by Alford on the same night, appear
unrelated. As the district court noted, Alford began the night with the intention of robbing
individuals entering a particular drug house and only when fleeing the scene came across his second
victim. Far from having planned out the second robbery, Alford simply happened to stumble upon
his victim. Furthermore, the victims were assaulted in different locations (one an alley, the other
in front of a drug house) and there is no evidence that the commission of the first offense required
commission of the second. Given these factors, the district court’s decision that the two offenses
were not part of a common plan or scheme was not clearly erroneous.
       AFFIRMED.